Citation Nr: 0722763	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  94-49 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1953.  He died on June [redacted], 1994.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.


FINDINGS OF FACT

1.  The veteran died in June 1994 as a result of Hodgkin's 
lymphoma.

2.  At the time of the veteran's death, service connection 
was in effect for no disability.

3.  Hodgkin's lymphoma was not present in service, was not 
manifested within one year of the veteran's discharge from 
service, and was not etiologically related to service, to 
include any exposure to ionizing radiation therein.
 

CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312, 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the appellant's claim was originally 
adjudicated prior to the enactment of the VCAA.  The Board 
notes that the originating agency sent the appellant several 
letters in an attempt to comply with the notice requirements 
under the VCAA, which were dated in November 2002, March 
2003, June 2004, and November 2004.  Although there is no 
specific letter or combination of letters that fully complies 
with the VCAA requirements, the Board notes that the crux of 
this case depends on whether the veteran's Hodgkin's lymphoma 
was related to radiation exposure in service.  In this 
regard, the Board notes that the appellant has been made 
aware of this evidentiary requirement, the radiation dose 
estimate evidence has been obtained to the appellant's 
satisfaction, and the record contains pertinent opinions on 
the issue.  Furthermore, the appellant has submitted a 
statement indicating that she has no further evidence to 
submit.  The Board believes that it is reasonable to assume 
that if the appellant has any competent evidence of a 
relationship between the veteran's lymphoma and radiation 
exposure or if she is aware of such evidence, she would have 
submitted it or identified it.  In any event, since this 
claim has been pending since 1994, the Board does not believe 
that it would be fair to the appellant to remand the case 
again for development that would serve no useful purpose.

The Board also notes that the record reflects that all 
pertinent available service medical records and all available 
post-service medical evidence identified by the appellant 
have been obtained.  In addition, the originating agency has 
undertaken all appropriate development pertaining to 
radiation claims.  The appellant has not identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such outstanding 
evidence.  As noted above, the appellant has specifically 
stated that she has no further evidence to submit.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist provisions of the VCAA and the 
pertinent implementing regulation.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the claim in 
March 2007.  There is no indication or reason to believe that 
the ultimate decision of the originating agency would have 
been different the appellant been provided notice at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  

Accordingly, the Board will address the merits of the claim.

Factual Background

The veteran served on active duty from September 1951 to 
September 1953.  Service medical records are negative for 
evidence of Hodgkin's lymphoma.  

The certificate of death notes that the veteran died in June 
1994 due to Hodgkin's lymphoma.  

A December 1990 surgical pathology report from Thomas 
Jefferson University Hospital notes a diagnosis of Hodgkin's 
lymphoma, lymphocyte predominance type.  

A June 1994 letter from the veteran's physician, H.S. 
Brodovsky, M.D., states that there may well be a connection 
between veteran's Hodgkin's disease, which was diagnosed in 
December 1990, and his in-service exposure to radiation in 
1952.  

An August 2006 letter from the Defense Threat Reduction 
Agency states that the veteran's personnel records indicate 
his participation in Post-Operation GREENHOUSE (an 
atmospheric nuclear test series) and Operation IVY (also an 
atmospheric nuclear test series).  Based on the appellant's 
statements about the veteran's recollection of his military 
service, service records, operational documents and reports, 
and scientific principles and studies, the radiation dose 
assessment is as follows:  mean total external gamma dose of 
1.0 rem; upper bound gamma dose of 3.0 rem; internal 
committed alpha dose to the adrenals of 0.019 rem; upper 
bound committed alpha dose to the adrenals of 0.19 rem; 
internal committed beta plus gamma dose to the adrenals of 
0.026 rem; and upper bound committed beta plus gamma dose to 
the adrenals of 0.26 rem.  

A January 2007 memo from the Chief Public Health and 
Environmental Hazards Officer notes that the sensitivity of 
the lymphatic tissue to radiation-induced malignancy is 
considered to be very low or absent, and data are reasonably 
consistent in not showing an excess in Hodgkin's disease 
associated with radiation.  The association of non-Hodgkin's 
lymphomas and radiation exposure has been inconsistent.  
Using the Interactive Radioepidemiological Program of the 
National Institute for Occupational Safety and Health, the 
Chief Public Health and Environmental Hazards Officer opined 
that it is unlikely that the veteran's Hodgkin's lymphoma can 
be attributed to exposure to ionizing radiation in service.  

A January 2007 letter from the Director, Compensation and 
Pension Service, states that as a result of the opinion of 
the Chief Public Health and Environmental Hazards Officer 
dated in January 2007, and following a review of the evidence 
in its entirety, it was concluded that there is no reasonable 
possibility that the veteran's Hodgkin's lymphoma was the 
result of his exposure to ionizing radiation in service.





Legal Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Moreover, service connection can be 
granted for any disease initially diagnosed after discharge 
from service when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Where a veteran served for at least 90 days during a period 
of war and manifests Hodgkin's disease to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  


Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  There are certain diseases that for 
which presumptive service connection may be granted if they 
are manifested in a veteran who participated in a radiation-
risk activity.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311.  Third, service connection may 
be granted under 38 C.F.R. § 3.303(d) when it is established 
that the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

There is no medical evidence suggesting the presence of 
Hodgkin's lymphoma in service or until nearly 40 years 
thereafter, and the appellant does not allege otherwise.  

The Board notes that Hodgkin's lymphoma is not among the 
diseases subject to presumptive service connection on a 
radiation basis under the provisions of 38 U.S.C.A. § 1112(c) 
and 38 C.F.R. § 3.309(d), nor is it included in the list of 
radiogenic diseases under 38 C.F.R. § 3.311.  

However, the appellant has provided competent medical 
evidence suggesting that the veteran's Hodgkin's lymphoma was 
induced by exposure to ionizing radiation in the form of a 
medical opinion from the veteran's private physician, Dr. 
Brodovsky, which states that there may well be a connection 
between the veteran's Hodgkin's lymphoma and his exposure to 
radiation in service in 1952. 

In this regard, the record reflects compliance with the 
development and procedural requirements of 38 C.F.R. § 3.311, 
which establishes a procedural framework for developing and 
considering claims for service connection for radiogenic 
diseases.  It does not provide a presumption of service 
connection.  In this case, all indicated radiation dose 
development was completed, and the claims folder was reviewed 
by the Chief Public Health and Environmental Hazards Officer.  
He considered the veteran's pertinent history and appropriate 
scientific authority and concluded that it is unlikely that 
the veteran's Hodgkin's lymphoma was related to exposure to 
ionizing radiation in service.  The Director of the 
Compensation and Pension Service also considered all 
pertinent information and concluded that there was no 
reasonable possibility that the veteran's Hodgkin's lymphoma 
was the result of his in-service exposure to ionizing 
radiation.  

Unfortunately, the previously mentioned medical opinion 
supportive of the claim does not contain a rationale or 
identify any scientific data supportive of the alleged 
connection between radiation exposure and the development of 
Hodgkin's lymphoma.  Furthermore, it does not provide any 
assessment of the likelihood that the veteran's lymphoma 
resulted from radiation exposure.  The Board notes that the 
weight of a medical opinion is diminished where that opinion 
is ambivalent, based on an inaccurate factual premise, based 
on an examination of limited scope, or where the basis for 
the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 
548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri 
v. Brown, 4 Vet. App. 467 (1993).  

Although the appellant may sincerely believe that the 
veteran's Hodgkin's lymphoma was related to his exposure to 
ionizing radiation in service, her lay opinion to this effect 
is not competent evidence because laypersons are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.  





ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


